KENNEDY, Chief Judge.
Appellant was convicted in a judge-tried case of possession of less than 35 grams of marijuana, a misdemeanor, Section 195.020, RSMo 1986. He was fined $100.
Defendant appeals upon a single point— the alleged insufficiency of the evidence to show that the substance found in his possession was marijuana.
Upon a review of the record, we find that the evidence was quite sufficient to show that the contents of the ashtray in defendant’s van, being driven by defendant when he was stopped for a traffic offense, was marijuana. These contents are described in the evidence as the butts of hand-rolled cigarettes, smoked down to a short length, known as .“roaches”. They were subjected to generally accepted chemical tests by a qualified forensic chemist who testified they contained marijuana. The qualifications of the chemist and the wide acceptance of the reliability of the tests by the scientific community entitled the testimony to admission. See State v. Cooper, 691 S.W.2d 353, 356-357 (Mo.App.1985); State v. Walker, 654 S.W.2d 129, 132 (Mo.App.1983).
The highway patrolman who searched defendant’s van testified also, on the basis of his experience in recognizing various illicit drugs, that the substance secured from the ashtray were four marijuana roaches and ashes. This identification was also admissible. State v. Roper, 591 S.W.2d 58, 61-62 (Mo.App.1979).
The evidence showed prima facie that the substance was marijuana.
Judgment affirmed.
All concur.